Case 1:19-cv-02850-DDD Document 23 Filed 08/03/20 USDC Colorado Page 1 of 9




                     IN THE UNITED STATES DISTRICT
                  COURT FOR THE DISTRICT OF COLORADO
                         Judge Daniel D. Domenico

      Case No. 1:19-cv-02850-DDD

      IN RE: RICKY LEE SIEGFRIED, Debtor.

      RICKIE LEE SIEGFRIED,

           Plaintiff,

      v.

      SHELLY MENTER,

           Defendant.


                                      ORDER


           This case requires the court to decide whether a bankruptcy court
      erred when it found that a debtor’s obligation to pay part of the mortgage
      on his ex-wife’s house was a domestic support obligation and thus a non-
      dischargeable debt in bankruptcy. Defendant Shelly Menter began di-
      vorce proceedings in Colorado state court against Plaintiff-Debtor Ricky
      Lee Siegfried in 2003. In 2005, the state court ruled that Mr. Siegfried
      must pay half of the mortgage debt on Ms. Menter’s home and that this
      payment was “in the nature of support.” Years of state-court appeals by
      Mr. Siegfried ensued. While those appeals wound their way through the
      Colorado court system, Mr. Siegfried petitioned for bankruptcy under
      Chapter 13 of the Bankruptcy Code and instituted an adversary action
      against Ms. Menter to determine if his mortgage obligation to her was
      dischargeable. After hearing evidence, the bankruptcy court concluded
      that the mortgage obligation was a domestic support obligation and thus
Case 1:19-cv-02850-DDD Document 23 Filed 08/03/20 USDC Colorado Page 2 of 9




      non-dischargeable in bankruptcy because of Ms. Menter’s need for sup-
      port to remain in her home. Mr. Siegfried has appealed that factual find-
      ing to this court. Because the bankruptcy court’s finding was supported
      by a plausible reading of the record and thus not clearly erroneous, it is
      AFFIRMED.
                                 BACKGROUND

         Ms. Menter and Mr. Siegfried were married from 1999 to 2005. Doc.
      7 (Record on Appeal of “ROA”) at 634. During that time, they lived in a
      home in Denver that Ms. Menter had purchased before the marriage. Id.
      In 1999 before they married, the house was subject to a mortgage in Ms.
      Menter’s name of $153,000. Id. During their marriage, Ms. Menter and
      Mr. Siegfried went on a spending spree buying timeshares, a new truck
      for Mr. Siegfried, and other items. Id. at 635. They financed their spend-
      ing with debt. Id. By 2003, their home was subject to $380,000 in mort-
      gages, all of them in Ms. Menter’s name. Id.
         In 2003, Ms. Menter filed for divorce in Colorado state district court.
      Id. The Colorado district court held a trial and entered a final order in
      July 2005. As pertinent here, the state court ordered Mr. Siegfried to
      pay Ms. Menter half of the mortgage debt ($163,700) on their house, and
      that his payment was “in the nature of support”:
            There has been no evidence or testimony presented that
            [Mr. Siegfried] contributed any separate assets or premar-
            ital funds into this marriage. All funds contributed by [Mr.
            Siegfried], to the extent he contributed funds, were mari-
            tal. [Mr. Siegfried] did, however, receive the benefit of his
            own and wife’s labors, and contributed to the parties’ in-
            curring significant marital debt. [Ms. Menter’s] contribu-
            tions of income and assets were both separate and marital.
            [Ms. Menter’s] separate estate suffered significantly be-
            cause of the actions of both parties in incurring marital
            debt, but [Ms. Menter] has not received fair compensation
            from [Mr. Siegfried] for her share of the marital assets, nor
            any significant contribution by [Mr. Siegfried] to the mari-
            tal debt in [Ms. Menter’s] name that he also incurred.

                                          2
Case 1:19-cv-02850-DDD Document 23 Filed 08/03/20 USDC Colorado Page 3 of 9




            …

            The Court finds, based on the standards set forth in §14-
            10-113 C.R.S. that the parties should equally divide all
            marital assets and marital debts. The Court finds all debt
            on [Mr. Menter’s] home from date of marriage through De-
            cember 31, 2003 ($198,000 + $147,000 + $35,000 =
            $380,000) over and above the amount of [Ms. Menter’s] pre-
            marital mortgages ($153,000) is marital. Parties will each
            pay 1/2 this $227,200 debt. Since all this debt is in [Ms.
            Menter’s] name, [Mr. Siegfried] shall reimburse [Ms.
            Menter] a total of $113,500 in marital debt.

            …

            The Court finds that no maintenance shall be awarded to
            either party under §14-10-144 C.R.S., based on the short
            duration of the marriage and on the fact that [Ms. Menter]
            is currently earning approximately the same amount as
            she was when the parties married. However, the Court con-
            siders the funds owed by [Mr. Siegfried] to [Ms. Menter]
            (division of marital property and debt) to be in the nature
            of support, and shall not be dischargeable in bankruptcy.

      Id. at 150–51.
         Mr. Siegfried appealed this order, and the Colorado Court of Appeals
      affirmed in part and reversed in part. Pertinent here, the Colorado
      Court of Appeals ruled that “the trial court lacked jurisdiction to enter
      an order precluding dischargeability of the lump sum [mortgage] he was
      ordered to pay his wife” because “no bankruptcy petition had been filed.”
      Id. at 316. But notably, the Court of Appeals did not reach or address
      “[Mr. Siegfried’s] alternate argument that the property equalization
      payment is not actually in the nature of support.” Id.
         On remand, the district court made no further findings regarding the
      lump-sum mortgage payment Mr. Siegfried owed Ms. Menter. Id. at 637.
      Nor was this finding altered as a result of the later appeals Mr. Siegfried
      filed with the Colorado Court of Appeals. Id.


                                          3
Case 1:19-cv-02850-DDD Document 23 Filed 08/03/20 USDC Colorado Page 4 of 9




         In 2011, while Mr. Siegfried’s appeal of the divorce order was ongo-
      ing, Mr. Siegfried filed for Chapter 13 bankruptcy in the United States
      Bankruptcy Court for the District of Colorado. Id. In 2015, Mr. Siegfried
      filed an adversary proceeding against Ms. Menter to determine whether
      the mortgage obligation he owed Ms. Menter was a non-dischargeable
      domestic support obligation under 11 U.S.C. § 523(a)(5). Id. Employing
      the two-step analysis from Taylor v. Taylor (In re Taylor), 737 F.3d 670,
      676–77 (10th Cir. 2013), the bankruptcy court concluded that (1) the
      Colorado state court intended Mr. Siegfried’s mortgage obligation to be
      a domestic support obligation, and (2) that the mortgage obligation was
      in substance a domestic support obligation.
         On the latter point, the bankruptcy court performed a thorough anal-
      ysis of the record. Importantly it found that “the function and substance
      of Mr. Siegfried’s obligation to Ms. Menter was to allow her to make the
      payments on the Home, and the Home was necessary for Ms. Menter’s
      support.” Id. at 640. The bankruptcy court also found that:
            the most significant factor is Ms. Menter’s need for support.
            Although there was no imbalance of the parties’ income,
            there was a substantial imbalance of the debt the parties
            incurred during marriage. Ms. Menter believed the debts
            incurred solely in her name would be paid off or substan-
            tially paid down when Mr. Siegfried received funds from
            construction projects with which he was involved. One con-
            struction project did not materialize as hoped. Another …
            produced a significant return, but Mr. Siegfried dissipated
            those funds. Ms. Menter was left without an ability to pay
            the debts incurred during the marriage. She needed the
            payments from Mr. Siegfried to pay the mortgage on the
            Home. Her clear need for support likely motivated the Dis-
            trict Court to find Mr. Siegfried’s payments to be in the na-
            ture of support and, therefore, nondischargeable in bank-
            ruptcy, even though that latter determination was prema-
            ture.

      Id. at 641. The bankruptcy court thus found that the mortgage payment
      was non-dischargeable. Id. Mr. Siegfried appealed this finding. The

                                         4
Case 1:19-cv-02850-DDD Document 23 Filed 08/03/20 USDC Colorado Page 5 of 9




      court has appellate jurisdiction to review final orders and judgments of
      the bankruptcy court pursuant to 28 U.S.C. § 158(a)(1), (c)(1)(A).


                                   DISCUSSION

         Like penance for a penitent, the general policy enshrined in the
      Bankruptcy Code is one of absolution for a debtor overburdened by his
      debts. In re Sampson, 997 F.2d 717, 721 (10th Cir. 1993). In legalese,
      most debts are dischargeable under the Bankruptcy Code. But Congress
      has excepted certain categories of debts from this general policy in favor
      of discharge. One kind of non-dischargeable debt is a “debt for a domestic
      support obligation,” 11 U.S.C. § 523(a)(5), which the Code defines as “in
      the nature of alimony, maintenance, or support” of a former spouse
      “without regard to whether such debt is expressly so designated.”
      Id. § 101(14A). All other debts “incurred by [a] debtor in the course of
      divorce” are dischargeable under certain circumstances. Id. § 523(a)(15),
      § 1328(a).
         To determine whether a debt is a non-dischargeable domestic sup-
      port obligation, the Tenth Circuit requires that courts apply a two-part
      test. First, a court looks to the agreement between the parties to deter-
      mine if the parties intended the debt to be one for support. In re
      Sampson, 997 F.2d 717, 723 (10th Cir. 1993). Where, as here, the debt
      in question was created by state court order, it is that court’s intent that
      is relevant for purposes of this question. Second, the court reviews the
      substance of the obligation to determine whether it is, in fact, in the
      nature of support. Id.; see also In re Taylor, 737 F.3d at 676. This latter
      inquiry looks at multiple factors that all focus on the “critical question”
      whether the obligation serves the function of support at the time of di-
      vorce. In re Sampson, 997 F.2d at 726. Notably, the way state law labels
      a debt isn’t controlling when the function of debt is support. Id. at 722


                                           5
Case 1:19-cv-02850-DDD Document 23 Filed 08/03/20 USDC Colorado Page 6 of 9




      (“A debtor’s lack of duty under state law to support his or her former
      spouse does not control whether an obligation to the former spouse is
      dischargeable in bankruptcy.”).
         Mr. Siegfried and Ms. Menter dispute, at the outset, the standard of
      review this court must apply to the bankruptcy court’s determination
      that the debt payment was a domestic support obligation and thus non-
      dischargeable under Section 1325(a)(5). Luckily, this dispute has an
      easy answer because there is Tenth Circuit authority directly on point:
      “Whether an obligation to a former spouse is actually in the nature of
      support is a factual question subject to a clearly erroneous standard of
      review.” In re Sampson, 997 F.2d 717, 721 (10th Cir. 1993). Without cit-
      ing any relevant authority, Mr. Siegfried says that the bankruptcy
      court’s determination was a legal one and should be reviewed de novo.
      Doc. 18 at 8. But that runs counter to Sampson. So the court reviews the
      bankruptcy court’s finding for clear error. Under that standard, the per-
      tinent question is whether the bankruptcy court’s “account of the evi-
      dence is plausible in light of the record viewed in its entirety.” Anderson
      v. City of Bessemer City, N.C., 470 U.S. 564, 574 (1985). The reviewing
      court must be “left with the definite and firm conviction that a mistake
      has been committed” to overturn the finding on appeal. Id.
         The bankruptcy court’s finding clears this bar. As to the first part of
      the two-part Taylor test, the Colorado state court clearly intended that
      Mr. Siegfried’s mortgage obligation was in the nature of support. It said
      so: “the Court considers the funds owed by [Mr. Siegfried] to [Ms.
      Menter] (division of marital property and debt) to be in the nature of
      support.” ROA at 150–51. As to the second part, the bankruptcy court
      relied on several facts in the record to determine that debt was substan-
      tively in the nature of support. It found, first, that Ms. Menter was in
      need of support. It reasoned that “shelter is an essential component of
      support” and requiring Mr. Siegfried to pay part of the mortgage on Ms.

                                          6
Case 1:19-cv-02850-DDD Document 23 Filed 08/03/20 USDC Colorado Page 7 of 9




      Menter’s home allowed “her to make [her] mortgage payments” and stay
      in her home. Id. at 640. It also found that “the most significant factor
      was Ms. Menter’s need for support” based on the “substantial imbalance
      of the debt the parties incurred during the marriage.” Id. at 641. In the
      light of these facts, the bankruptcy court’s conclusion wasn’t clearly er-
      roneous.
         Mr. Siegfried responds with several arguments, none of which leave
      this court with the firm conviction that the bankruptcy court’s finding
      was implausible. His primary argument is that because the Colorado
      state court expressly refused to award maintenance under Colo. Rev.
      Stat. § 14-10-144, the mortgage payment wasn’t in the nature of sup-
      port. Doc. 16 at 10–13. But this runs counter to the express characteri-
      zation of the debt by the Colorado state court that the obligation was “in
      the nature of support.” ROA at 150–51. And it likewise is belied by other
      facts in the record relied on by the bankruptcy court that the purpose of
      the debt was support. Mr. Siegfried makes a related argument that be-
      cause the Colorado state court ruled that Mr. Siegfried had to pay half
      of the mortgage debt under the factors outlined in Colo. Rev. Stat. § 14-
      10-113 the debt was a property equalization payment, not a domestic
      support obligation. Doc. 16 at 9–10. To be sure, Colo. Rev. Stat. § 14-10-
      113 is the Colorado law that governs the division of marital property in
      a divorce proceeding. But Mr. Siegfried’s argument overlooks the fact
      that whether a debt is a domestic support obligation is a question of fed-
      eral law and a bankruptcy court is supposed to look at the substance of
      the debt, not the label state law gives it. In re Sampson, 997 F.2d at 722.
      Finally, Mr. Siegfried cites the facts that the mortgage debt was initially
      to be paid in a lump sum, and that, after the Colorado state district court
      converted the debt to be paid in periodically over time, those payments
      weren’t terminable upon Ms. Menter’s remarriage. Doc. 16 at 16–17.
      These are factors that could support a conclusion that the debt wasn’t a

                                          7
Case 1:19-cv-02850-DDD Document 23 Filed 08/03/20 USDC Colorado Page 8 of 9




      domestic support obligation. See In re Goin, 808 F.2d 1391, 1393 (10th
      Cir. 1987) (“Support or maintenance is indicated when the payments are
      made directly to the recipient and are paid in installments over a sub-
      stantial period of time; … and an obligation that terminates on remar-
      riage or death is indicative of an agreement for support”). But the dis-
      trict court did convert the mortgage payment from a lump sum to in-
      stallment payments. ROA at 641. And more to the point, these facts
      don’t undermine the plausibility of the bankruptcy court’s reading of the
      whole record1 as to render that reading clearly erroneous.
          The fact remains that Mr. Siegfried saddled Ms. Menter with a large
      amount of debt. That debt threatened Ms. Menter’s ability to stay in her
      home. And so the Colorado state district court required Mr. Siegfried to
      pay Ms. Menter part of the mortgage and expressly concluded that that
      payment was support. This might be one of those cases where there is
      evidence that could support either conclusion; in such a case it is this
      court’s obligation to affirm the bankruptcy court’s decision.




      1   Mr. Siegfried repeatedly argues that the bankruptcy court erred
      when it reviewed record evidence beyond the Colorado state court’s or-
      der because doing so constitutes review of a state court order in violation
      of the Rooker-Feldman doctrine. Doc. 16 at 13–15. The Rooker-Feldman
      doctrine has no application here. “The Rooker–Feldman doctrine pre-
      cludes ‘cases brought by state-court losers complaining of injuries
      caused by state-court judgments rendered before the district court pro-
      ceedings commenced and inviting district court review and rejection of
      those judgments.’” Tal v. Hogan, 453 F.3d 1244, 1255–56 (10th Cir.
      2006). Ms. Menter wasn’t the state-court loser in this case; Mr. Siegfried
      was. And she didn’t file the adversarial proceeding challenging the Col-
      orado state-court’s conclusion that the mortgage payment was in the na-
      ture of support; Mr. Siegfried did. And the bankruptcy court didn’t act
      as an “appellate” court when it analyzed the Colorado court’s decision.
      Id. It reviewed the decision and the record evidence to determine the
      nature of Mr. Siegfried’s obligation—precisely what he asked the bank-
      ruptcy court to do.


                                          8
Case 1:19-cv-02850-DDD Document 23 Filed 08/03/20 USDC Colorado Page 9 of 9




                                  CONCLUSION
         The court AFFIRMS the bankruptcy court’s finding and DIS-
      MISSES Mr. Siegfried’s appeal. The clerk is ordered to enter judgment
      in favor of Ms. Menter and to terminate the case.

         Dated: August 3, 2020.

                            BY THE COURT:



                                             _____________________________
                                             Daniel D. Domenico
                                             United States District Judge




                                         9
